NORTHCUTT, Judge.
Dennis Wayne Fields appeals the summary denial of his motion to correct illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). We affirm the trial court’s denial of claim one without prejudice to Fields’ right to raise the claim in a motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. See Richie v. State, 777 So.2d 977 (Fla. 2d DCA 1999). Any such motion will not be considered successive and will be considered timely if filed within thirty days from the date of issuance of this court’s mandate in this proceeding. See Woods v. State, 879 So.2d 22 (Fla. 2d DCA 2004). Fields’ remaining claims are without merit, and we affirm the denial of those claims without further comment.
Affirmed.
ALTENBERND, and WALLACE, JJ., Concur.